DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been examined.

Allowable Subject Matter
Claims 1-18, 21, and 22 allowed.
Claim 19 is allowed.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Laskowitz et al. (U.S. Patent Application Publication 2018/0089614), discloses a method implemented on at least one computing device ([0026] – “computing device 109”); the method comprising: identifying interface requirements for a set of devices to be implemented between service oriented architecture (SOA) front-end components and SOA back-end components ([0025], see Fig. 2 – “auto replenishment service 112 includes a REST layer 130, which is an API framework that helps create a comprehensive, customizable and secure REST API on top of a pluggable backend…Auto replenishment service 112 also includes management service APIs all contained within box 121 including…smart device management 128”), wherein:
a first SOA front-end component [smart device mgt 128] is configured to communicate with a home automation system [auto replenishment system 100] of the first user ([0022], Fig. 1 – auto replenishment system 100 consists of smart devices 108 operated by a user/account holder 104; [0034], Fig. 2 – smart device 108 is managed by the smart device management 128; [0048] – auto replenishment service may be used for a house subscription at home); a second SOA front-end component is configured to communicate with a graphical user interface (GUI) associated with at least one of the first user and a customer service representative ([0024] – “auto replenishment service 112, which is the intermediary service between third party service 110 and retail fulfillment service 114, includes a user interface software…Mobile device 102 can communicate with auto replenishment service 112 through the user interface”); a second SOA back-end component is configured to communicate with an order fulfillment service ([0022] – auto replenishment system 100 includes a retail fulfillment service 114 which may run on multiple computers or servers in the system); and the SOA front-end components are operable to be combined with the SOA back-end components to form an operable SOA solution [auto replenishment service 112] ([0025], see Fig. 2 – “auto replenishment service 112 includes a REST layer 130, which is an API framework that helps create a comprehensive, customizable and secure REST API on top of a pluggable backend”); triggering a [product order] for the first user via the order fulfillment service, based upon determining an existing [product] of the first user is due for replacement [0004] – the auto replenishment service automatically requests an order to the retail fulfillment service for the consumable on behalf of the user based on whether the consumable needs to be restocked.  Note that Laskowitz et al. was referred to as “Margush” in the previous Office Action, Margush being one of the other inventors listed.
Laskowitz does not explicitly disclose: a method for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user; wherein a first SOA back-end component is configured to communicate with a weather service database; or that the product order is an air filter order and the product is an air filter.  However, Arthur et al. (U.S. Patent Application Publication 2018/0140989) teaches a method for facilitating a heating, ventilation, and air conditioning (HVAC) air filter replacement for a first user (Arthur: [0086] – the mobile device of the user may automatically order a replacement filter when the filter is in need of replacement); a first SOA back-end component is configured to communicate with a weather service database (Arthur: [0150-0151] – the system may obtain weather data for a particular region from an online data service); and the product order is an air filter order and the product is an air filter (Arthur: [0039] – “air filter”; “ordering of a replacement filter”).  Furthermore, Fox et al. (U.S. Patent Application Publication 2017/0361259) teaches using weather data, including outdoor temperature information to determine a Total Runtime Value of an HVAC system, and thus estimate a replacement status of an air filter (Abstract; Figures 2, 4, 6, and 7; paragraphs 6, 9, 11, 24, 25, 26, 38, 45, 53, 54, and 57), and recommend a date by which the air filter is likely to reach its end of life (paragraph 32); also, Fox teaches communicating with a weather-related data source or service (paragraphs 22, 28, 30, 31, and 35), and teaches a thermostat (paragraphs 5, 9, 20, and 24).  Networks being well-known, communicating with a weather-related data source or service makes receiving weather data over a network obvious.
Thermostats obtain temperature information in order to control operations (e.g., of heating or air conditioning).  Given concern with a temperature of a user’s house or other building or facility, which would presumably have an associated address, to which air filters or other items could be shipped, thermostat data could well be associated with a shipping address of a first user.  Fox teaches outdoor weather information, including temperature information, for the location of an HVAC system with an air filter (Abstract; paragraphs 24, 26, 30, and 45).  However, Laskowitz, Arthur, and Fox do not, in combination, disclose, teach, or reasonably suggest in addition to receiving, over a network, weather data based on the shipping address of a first user from a weather service database; also receiving, over a network, thermostat data associated with a shipping address of a first user; and triggering an air filter order scheduled to be shipped to the shipping address of the first user via the order fulfillment service, based upon the weather data and the thermostat data.  No other prior art of record supplies the deficiency of Laskowitz, Arthur, and Fox.  
The claims have further been analyzed under 35 U.S.C. 101.  The invention is directed to a judicial exception, specifically a to an abstract idea in the field of commercial interactions.  The use of a computer system and a network do not in themselves raise the claims to significantly more than the abstract idea.  However, the independent claims do not merely involve transmission of an order to buy something (one or more air filters).  Instead, they depend on receiving thermostat data and weather data over a network, and triggering an air filter order, based on both these kinds of data.  Although the technology is not novel, these operations are held to apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Mayo analysis, Step 2A, Prong Two). 
The above analysis, regarding both non-obviousness and patent eligibility under 35 U.S.C. 101, is applicable to each of claims 1, 19, and 20, which are parallel to each other, and to claims 2-18, 21, and 22, which depend directly or indirectly from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hill et al. (U.S. Patent 9,588,504) disclose a modular control system.  Daman et al. (U.S. Patent 10,049,513) disclose a Li-Fi instrument panel, virtualization, and coaching.  Beatty et al. (U.S. Patent 10,230,740) disclose network security analysis for smart appliances.  Arthur et al. (U.S. Patent 10,363,509) is the patent issued on the application published as U.S. Patent Application Publication 2018/0140989, and used in making rejections in the previous Office Action.  Fox et al. (U.S. Patent 10,610, 818) is the patent issued on the application published as U.S. Patent Application Publication 2017/0361259, and used in making rejections in the previous Office Action.  Eicher et al. (U.S. Patent 11,029,807) discloses a thermostat with an interactive twisted nematic display.
Beatty et al. (U.S. Patent Application Publication 2016/0315955) disclose a network security analysis for smart appliances (paragraph [0042] is of particular interest).  Hill et al. (U.S. Patent Application Publication 2016/0378076) disclose a modular control system (note paragraphs 200, 261, and 265 for crowd-sourced data, potentially relevant to claims 21 and 22).  Eicher et al. (U.S. Patent Application Publication 2017/0115851) discloses an interactive twisted nematic display for an electronic device.  Daman et al. (U.S. Patent Application Publication 2018/0225896) disclose a Li-Fi instrument panel, virtualization, and coaching.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft applications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 1, 2022